--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
ASSIGNMENT OF OIL AND GAS LEASES,
TERMINATION OF LEASE ACQUISITION AGREEMENT AND
OPERATING AGREEMENT, AND DISCLAIMER


This Assignment of Oil and Gas Leases, Termination of Lease Acquisition
Agreement and Operating Agreement, and Disclaimer (“Agreement”) dated as of 21
January, 2013 is between American Energy Development Corp., a Nevada corporation
(“Assignor”), whose address is 1230 Avenue of the Americas, 7th Floor, New York,
New York 10020, and Range Michigan LLC, a Wyoming limited liability company
(“Assignee”), whose address is 504 Fremont Street, Thermopolis, Wyoming 82443
(collectively the “Parties”).
 
RECITALS
 
A.  
Assignor and Assignee entered into a Lease Acquisition Agreement (“LAA”) dated
June 15, 2012,  and Joint Operating Agreement (“JOA”) dated March 31, 2012,
wherein Assignor agreed to purchase an undivided forty-three and three-quarters
percent (43.75%) of Assignee’s right, title and interest in and to certain
leasehold estates created by the oil and gas leases described in Exhibit A (the
“Leases”).

B.  
The effective time of the LAA was 7:00 A.M. Eastern Time on June 15, 2012,  and
JOA was 7:00 A.M. Eastern Time on March 31, 2012.

C.  
The LAA provided for an Area of Mutual Interest (“AMI”).

D.  
Assignor did not make all payments as required by Section 2.1 of the LAA.

E.  
Assignor and Assignee have agreed to terminate their contractual relationship as
provided for herein.

 
ASSIGNMENT


1.  
For and in consideration of the sum of Ten Dollars ($10.00) and other good and
valuable consideration, the  receipt and sufficiency whereof is hereby
acknowledged, Assignor assigns and conveys any and all interest it has in, to,
and under the Leases (oil and gas leases described in Exhibit A) any permits,
licenses, concessions, or similar interests therein, as well as any of
Assignor’s interest in any wells located on the Property (collectively referred
to as the “Oil and Gas Interests”) to Assignee, regardless of whether Assignor’s
interest in the Property is of record in the Register of Deeds.

2.  
This Assignment includes all of Assignor’s interest in the Property derived from
the (i) LAA, and (ii) the JOA.

3.  
This Assignment is effective as of 0800 A.M. 22nd of January 2013 (“Effective
Time”).  After this time, Assignor acknowledges it has no right or claim to any
interest in the Leases and no interest in the AMI or production therefrom.

4.  
As of the Effective Time of this Assignment, Assignee acknowledges that Assignor
has no further, prospective liability or responsibility as to any costs or
expenses associated with the Leases or AMI.

 
TO HAVE AND TO HOLD the Oil and Gas Interests unto Assignee, its successors and
assigns, forever.
 
So long as authorized by applicable law, Assignor agrees to execute, acknowledge
and deliver all and every such further acts, conveyances, transfer orders,
division orders, notices, releases and acquittances and such other instruments
as may be necessary or appropriate more fully to assure Assignee, or its
successors or assigns, all of the properties, rights, titles, interests,
estates, remedies, powers and privileges by this instrument conveyed and
assigned, or otherwise vested in Assignee.  Without limiting the foregoing,
Assignor agrees to execute any and all form assignments of individual state oil
and gas leases comprising any portion of the Oil and Gas Interests as may be
required by state law or regulation, any and all such individual assignments to
constitute, as to such individual leases, one and the same assignment as is made
herein.
 
This Assignment shall inure to the benefit of and be binding upon Assignor and
Assignee and their respective successors.  This Assignment is made without
representation or warranty of title, express or implied.




 
1

--------------------------------------------------------------------------------

 
TERMINATION
 
1.  
Assignor and Assignee agree that the LAA and JOA are terminated in effectiveness
as of January 23rd, 2013.  The AMI established in Article 9 of the LAA is
terminated.  (The Parties acknowledge all references to “T.5 N.” in the LAA and
JOA should have stated “T. 25 N.”)

2.  
The Parties acknowledge the joint account is considered current and
closed.  Each acknowledges the other has no indebtedness to and has no claim for
compensation or reimbursement from the other.



DISCLAIMER


1.  
Assignor disclaims any present ownership in, or right to receive an ownership
interest in the future, in the Leases, the AMI lands, and in the State Grant
1-31B well (Permit No. 55028).

2.  
Assignor disclaims any interest in or right to copies of any seismic
investigations, test results or reports generated or received while the LAA and
JOA were in effect.

 
MISCELLANEOUS
 
1.  
Notices. All notices and other communications under this Agreement shall be in
writing and delivered (a) personally, (b) by registered or certified mail with
postage prepaid, and return receipt requested, (c) by nationally recognized
commercial overnight courier service with charges prepaid, or (d) by facsimile
transmission, directed to the intended recipient as follows:



If to Assignee:
 
Range Michigan LLC
504 Fremont Street
Thermopolis, WY 82443
Attn:  JB Roden
Telephone: (307) 864-3754
Facsimile:  (307) 864-3756


If to Assignor:


American Energy Development Corp.
1230 Avenue of the Americas, 7th Floor
New York, NY  10020
Attn: Herold Ribsskog
Telephone:  (855) 645-2332
Facsimile:  ___________________


2. Amendments.  Except for waivers specifically provided for in this Agreement,
this Agreement may not be amended nor any rights hereunder waived except by an
instrument in writing signed by the Party to be charged with such amendment or
waiver and delivered by such Party to the Party claiming the benefit of such
amendment or waiver.
 
3. Counterparts/Fax Signatures.  This Agreement may be executed by Assignor and
Assignee in any number of counterparts, each of which shall be deemed an
original instrument, but all of which together shall constitute but one and the
same instrument.  Fax or .pdf signatures shall be considered binding.
 
 
2

--------------------------------------------------------------------------------

 
4. Governing Law; Waiver of Jury Trial.  This Agreement and the transactions
contemplated hereby shall be construed in accordance with, and governed by, the
Laws of the State of Michigan, without regard to its conflicts of Laws
rules.  EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND
ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT.
 
5. Entire Agreement.  This Agreement constitutes the entire understanding among
the Parties, their respective partners, members, trustees, shareholders,
officers, directors and employees with respect to the subject matter hereof,
superseding all negotiations, prior discussions and prior agreements and
understandings relating to such subject matter.
 
6. Binding Effect.  This Agreement shall be binding upon, and shall inure to the
benefit of, the Parties hereto, and their respective successors and assigns.
 
7. Authority.  Each Party represents that it has the full power and authority to
enter into this Agreement.
 
The Parties have executed this Agreement effective as of the Effective Time.
 
 
 
ASSIGNOR:
 
 
AMERICAN ENERGY DEVELOPMENT CORP.
 
 
By:         /s/ Herold Ribsskog
Herold Ribsskog
Its: Chief Executive Officer
 
 
 
 
ASSIGNEE:
 
 
RANGE MICHIGAN, LLC
 
By: Range Exploration Partners LLC
Its:  Manager
 
By: /s/ Frode L. Aschim
      Frode L. Aschim
      Its: Manager
 
     




 
3

--------------------------------------------------------------------------------

 



ACKNOWLEDGMENTS


STATE OF SOUTH CAROLINA    )
                                                            ) ss.
COUNTY OF BEAUFORT             )




The foregoing instrument was acknowledged before me this 5th day of February,
2013, by Herold Ribsskog, as Chief Executive Officer of American Energy
Development Corp., a Nevada corporation, on behalf of the Corporation.




  /s/ Zyad Khalil                                       
Zyad Khalil, Notary Public
Beaufort County, South Carolina
Acting in Beaufort County, South Carolina
My Commission Expires: April 30, 2017





 
4

--------------------------------------------------------------------------------

 



STATE OF Wyoming                            )
                                                                ) ss.
COUNTY OF Hot Springs                    )




The foregoing instrument was acknowledged before me this 5th day of February,
2013, by Frode Aschim, as Managing Partner of Range Michigan, LLC, a Wyoming
limited liability company, on behalf of the Corporation.




     s/ Sheri A. Bravenec                        
Sheri A. Bravenec, Notary Public
Hot Springs County, Wyoming
Acting in Hot Springs County, Wyoming
My Commission Expires: June 4, 2013






Prepared by:
Sheri Bravenec
Range Michigan LLC
P O Box 726
504 Fremont Street
Thermopolis, WY 82443
 
 
5


--------------------------------------------------------------------------------